Exhibit 10.1

 

GRAPHIC [g149991kki001.jpg]

Worldwide Headquarters

 

243 Daniel Webster Highway

 

Merrimack, NH 03054

 

Phone:   +1 603.883.5200

 

Fax:   +1 603.598.0430

 

www.gtat.com

 

June 4, 2014

 

Mr. Kanwardev Raja Singh Bal

GT Advanced Technologies Inc.

243 Daniel Webster HighwayMerrimack, New Hampshire 03054

 

Dear Raja:

 

We are providing this letter to you to confirm your rights under Article Eight
of the Amended and Restated Certificate of Incorporation of GT Advanced
Technologies Inc. (the “Company”) as in effect as of the date hereof (the
“Company Indemnity Provisions”).  In consideration of your prior and continuing
service to the Company, the Company agrees that your rights under the Company
Indemnity Provisions to be indemnified to the full extent authorized by law and
to advancement of expenses are contract rights that shall be incorporated into
this letter agreement.  The Company further confirms that your rights under the
Company Indemnity Provisions shall continue after you cease to be an officer of
the Company.  Any repeal or modification of the Company Indemnity Provisions
shall be prospective only and shall not in any way diminish your rights or the
Company’s obligations under the Company Indemnity Provisions with respect to any
proceeding arising out of, or relating to, any actions, transactions or facts
occurring prior to the final adoption of such repeal or modification.  This
letter agreement shall be governed by the laws of the State of Delaware and may
not be amended or modified except by an instrument in writing signed by both
parties hereto.

 

If you agree with the foregoing, please acknowledge by executing a copy of this
letter and returning it to the Company.

 

 

 

Very truly yours,

 

 

 

GT ADVANCED TECHNOLOGIES INC.

 

 

 

 

/s/ Hoil Kim

 

Name:

Hoil Kim

 

Title:

Vice President, Chief Administrative Officer and General Counsel

 

Accepted and Agreed to:

 

By:

/s/ Kanwardev Raja Singh Bal

 

 

 

Name: Kanwardev Raja Singh Bal

 

 

--------------------------------------------------------------------------------